DETAILED ACTION
This action is in response to applicant’s election of Group I in the response received on 2/19/2021. Claims 1-20 were previously pending. Claims 14-20 have been withdrawn from further consideration. A complete action on the merits of claims 1-13 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-2 and 4-13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Edwards (US Pub. No. 2003/0153905).
Regarding Claim 1, Edwards teaches an apparatus (Fig. 1), comprising:
a catheter (a hollow introducer tube 16, [0135]) having a longitudinal axis and configured for placement within a body lumen of a patient (Fig. 1);
an expandable member (compliant balloon structure 12) at a distal portion of the catheter (Fig. 1) configured to vary between a delivery configuration and a deployed configuration sized to fit within the body lumen ([0144]); and
at least a first pair of bipolar contacts and a second pair of bipolar contacts disposed on the expandable member (in the embodiment of Fig. 66, compliant balloon structure 12 is shown having conductors 322a and 322b creating ablation zones 324, each ablation zone 324 comprising a pair of ablation contacts, see [0206]),
wherein the first pair of bipolar contacts and the second pair of bipolar contacts are spaced apart lengthwise and angularly offset from one another relative to the longitudinal axis when the expandable member is in the deployed configuration (as seen in Fig. 66 at least two of ablation zones 324 are spaced apart lengthwise and angularly offset from one another relative to the longitudinal axis when the expandable member is in the deployed configuration),
wherein each of the first pair of bipolar contacts and the second pair of bipolar contacts is configured to deliver thermal energy to less than a full circumference of the body lumen of the patient (“When energy 36, such as an RF energy potential 36, is applied across the intersecting regions 324, the regions 324 can be used to produce localized ablation 330, based on the applied energy level and the time of application” in [0206] and “As energy 36 may be controllably applied 
Regarding Claim 2, Edwards teaches wherein the first pair and the second pair of bipolar contacts are configured to deliver thermal energy to create respective first and second non-continuous, circumferential treatment zones along a lengthwise segment of the body lumen; and wherein the first and second circumferential treatment zones are formed in separate normal radial planes and are not continuous completely around the circumference of the body lumen ([0206]-[0207], also see the individual ablation zones 324 in Fig. 66, where at least two are reasonably selected that are configured to deliver thermal energy to create respective first and second non-continuous, circumferential treatment zones along a lengthwise segment of the body lumen; and wherein the two circumferential treatment zones are formed in separate normal radial planes and are not continuous completely around the circumference of the body lumen).
Regarding Claim 4, Edwards teaches wherein the first pair and the second pair of bipolar contacts are configured to respectively create the first and the second circumferential treatment zones concurrently ([0206]-[0207]).
Regarding Claim 5, Edwards teaches further comprising:
a third pair of bipolar contacts disposed on the expandable member; and a fourth pair of bipolar contacts disposed on the expandable member, wherein the third and fourth pairs of bipolar contacts are spaced apart lengthwise and angularly offset from one another and from the first and second pairs of bipolar contacts when the expandable member is in the deployed configuration (Fig. 66 shows more than two ablation zones 324 such that at least four are spaced 
wherein each of the pairs of bipolar contacts are configured to deliver thermal energy to less than a full circumference of the body lumen of the patient ([0206]-[0207]).
Regarding Claim 6, Edwards teaches wherein one or both of the first pair and the second pair of bipolar contacts further comprises at least one sensor configured to monitor a parameter of the apparatus or of tissue within the body lumen of the patient (“The ablation system also preferably comprises one or more thermal sensors in thermal contact with the electrically conductive probes” in [0011]).
Regarding Claim 7, Edwards teaches further comprising a feedback control system configured to alter treatment in response to the monitored parameter (“temperature feedback 594” in [0244] and Fig. 110).
Regarding Claim 8, Edwards teaches an apparatus (Fig. 1), comprising:
a catheter (a hollow introducer tube 16, [0135]) having a longitudinal axis and configured for placement within a body lumen of a patient (Fig. 1);
an expandable member (compliant balloon structure 12) at a distal portion of the catheter (Fig. 1), wherein the expandable member has a delivery configuration and a deployed configuration ([0144]); and 
at least a first pair of bipolar contacts and a second pair of bipolar contacts attached to the expandable member and separated lengthwise and radially offset from one another about the longitudinal axis when the expandable member is in the deployed configuration (in the embodiment of Fig. 66, compliant balloon structure 12 is shown having conductors 322a and 
wherein each of the first pair of bipolar contacts and the second pair of bipolar contacts is configured to deliver thermal energy to less than a full circumference of the body lumen of the patient (“When energy 36, such as an RF energy potential 36, is applied across the intersecting regions 324, the regions 324 can be used to produce localized ablation 330, based on the applied energy level and the time of application” in [0206] and “As energy 36 may be controllably applied to the relatively small ablation zones 324. the use of coolant 148, such as a saline solution 148, can protect the tissue from local overheating during bipolar ablation 36a” in [0207]).
Regarding Claim 9, Edwards teaches wherein the expandable member is configured to block fluid flow within the body lumen during energy delivery (once the compliant balloon 12 is expanded in the tissue, it blocks fluid flow within the body lumen during energy delivery as seen in Fig. 1).
Regarding Claim 10, Edwards teaches wherein the expandable member is configured to not block fluid flow within the body lumen during energy delivery (by not expanding the compliant balloon 12 fully, there will be space to allow fluid flow within the body lumen during energy delivery).
Regarding Claim 11, Edwards teaches wherein the first pair of bipolar contacts further comprises at least one sensor configured to monitor a parameter of the apparatus or of tissue 
Regarding Claim 12, Edwards teaches further comprising a feedback control system configured to alter the delivery of thermal energy in response to the monitored parameter (“temperature feedback 594” in [0244] and Fig. 110).
Regarding Claim 13, Edwards teaches wherein the catheter is configured for infusion of one or more agents into the body lumen before, during, or after energy delivery (“a saline solution 148, can be dispensed into the ablation areas, such as for thermal cooling and/or for enhanced energy conduction during mapping or ablation processes” in [0151] and “the use of coolant 148, such as a saline solution 148, can protect the tissue from local overheating during bipolar ablation 36a” in [0207]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards as applied above, in view of Edwards (US Pub. No. 2002/0013581); hereinafter Edwards’581.
Regarding Claim 3, Edwards teaches wherein the first pair and the second pair of bipolar contacts are configured to respectively create the first and the second circumferential treatment zones in a localized ablation procedure; however, is silent in teaching respectively create the first and the second circumferential treatment zones in sequence. 
In the same field of invention, Edwards’581 teaches the use of pairs of electrodes on a balloon catheter such that once inflated the electrodes come in contact with tissue to ablate the tissue. One advantage of the Edwards’581 design is that the electrode pairs 66 are configured such that “energy can be applied simultaneously by all pairs of electrodes 66, or in any desired sequence” as disclosed in [0171]. It would have obvious to one having ordinary skill in the art at the time of the invention to have the conductors wires separately such that individual bipolar contacts can be energized in any desired manner, simultaneously or in any desired sequence as Edwards’581 teaches in order to better control localized ablation and creating specific lesions in the tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794